Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This action is in response to Applicant’s amendment of 01 April 2021. Claims 1-20 are pending and have been considered as follows. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeremy Spier on 25 May 2021.
The application has been amended as follows: 	

Claims should be amended as follows-

1.      (Currently Amended) A vehicle comprising: 
         a communication system;
         an autonomy unit comprising one or more electronics, the autonomy unit configured to perform a remote vehicle operation; and 
         a processor configured to: 

         determine a delay corresponding to the control signal; 
         determine that the delay rises above a delay threshold, wherein the delay has occurred in two or more control loops during a time period; 
          update a counter configured to keep track of [[an amount]] a number of control loops where the delay is above the delay threshold among the two or more control loops during the time period; 
          determine that the counter has increased to a first [[amount]] number of control loops where the delay is above the delay threshold among the two or more control loops during the time period; 
          determine that the first [[amount]] number of control loops is greater than a threshold number of control loops; and 
          modify, based on determining that the first [[amount]] number of control loops is greater than the threshold number of control loops, the remote vehicle operation.

6.       (Currently Amended) The vehicle of claim 5, wherein the current phase of the remote vehicle operation comprises a reverse phase of a remote parking operation, and wherein the processor is further configured to modify the remote parking operation by limiting one or more of (i) a maximum speed at which the vehicle can travel during the reverse phase, (ii) a maximum steering wheel angle during the reverse phase, (iii) a maximum lateral distance calculated, and (iv) a maximum longitudinal distance required to complete the reverse phase.

9.    (Currently Amended) The vehicle of claim 1, wherein the threshold number of control loops is a threshold number of consecutive control loops, 
        wherein determining that the counter has increased to the first [[amount]] number of control loops where the delay is above the delay threshold among the two or more control loops comprises: 
                     determining that the counter has increased to a [[amount]] number of consecutive control loops where the delay is above the delay threshold among the two or more control loops during the time period, 
        wherein determining that the first [[amount]] number control loops is greater than the threshold number of control loops comprises: 
                     determining that the first [[amount]] number of consecutive control loops is greater than the threshold number of consecutive control loops.

10.      (Currently Amended) The vehicle of claim 1, wherein the threshold number of control loops is a threshold number of total control loops, and wherein the processor is further configured to: 
           determine that the counter has increased to a first [[amount]] number of consecutive control loops where the delay is above the delay threshold among the two or more control loops during the time period; and 
          determine that the first [[amount]] number of consecutive control loops is less than a threshold number of consecutive control loops, 
when the first number of consecutive control loops is less than the threshold number of consecutive control loops then [[wherein]] determining that the first [[amount]] number of control loops is greater than the threshold number of control loops comprises: 
         determining that the first [[amount]] number of control loops is greater than the threshold number of total control loops.

14.    (Currently Amended) A method comprising: 
         receiving, via a communication system of a vehicle and from a remote computing device, a remote vehicle operation control signal; 
         initiating execution of a remote vehicle operation; 
         determining a delay corresponding to the control signal; 
         determining that the delay rises above a delay threshold, wherein the delay has occurred in two or more control loops during a time period; 
        updating a counter configured to keep track of [[an amount]] a number of control loops where the delay is above the delay threshold among the two or more control loops; 
        determining that the counter has increased to a first [[amount]] number of control loops where the delay is above the delay threshold among the two or more control loops during the time period; 
        determining that the first [[amount]] number of control loops is greater than a threshold number of control loops; and 
number of control loops is greater than the threshold number of control loops, the remote vehicle operation.

18.   (Currently Amended) The method of claim 14, wherein the threshold number of control loops is a threshold number of consecutive control loops, and 
         wherein determining that the counter has increased to the first [[amount]] number of control loops where the delay is above the delay threshold among the two or more control loops comprises: 
                     determining that the counter has increased to a first [[amount]] number of consecutive control loops where the delay is above the delay threshold among the two or more control loops during the time period, 
         wherein determining that the first [[amount]] number of control loops is greater than the threshold number of control loops comprises: 
                      determining that the first [[amount]] number of consecutive control loops is greater than the threshold number of consecutive control loops.

19.   (Currently Amended) The method of claim 14, wherein the threshold number of control loops is a threshold number of total control loops, and wherein the method further comprises: 
        determining that the counter has increased to a first [[amount]] number of consecutive control loops where the delay is above the delay threshold among the two or more control loops during the time period; and 
number of consecutive control loops is less than a threshold number of consecutive control loops, 
        when the first number of consecutive control loops is less than the threshold number of consecutive control loops then [[wherein]] determining that the first [[amount]] number of control loops is greater than the threshold number of control loops comprises: 
       determining that the first [[amount]] number of control loops is greater than the threshold number of total control loops.

Allowable Subject Matter
Claims 1-20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 

The closet prior art of Hika (WO2019087835A1) teaches a remote operation system for industrial vehicle comprises: a forklift which includes a vehicle communication unit; and a remote operation device which includes a remote communication unit for performing wireless communication with the vehicle communication unit, and which is used to remotely operate the forklift. The forklift includes a vehicle wireless CPU which calculates an accumulated delay time corresponding to the difference between a reception period required to receive a plurality of remote operation signals, and a generation period required to generate a plurality of remote operation signals, and performs a communication delay 
Further, Pederson (US20200068434A1) teaches methods, apparatuses, systems, and non-transitory computer readable storage media for providing bandwidth constrained image processing are described. The disclosed technology determines a data transfer rate of at least one signal received from a vehicle, the at least one signal including state/status data of the vehicle. In response to determining that the data transfer rate satisfies a data transfer rate criterion, a location of the vehicle and a location of at least one of a plurality of objects that obstruct the at least one signal is determined using the state data and external data associated with the vehicle. The disclosed technology generates optimized state data using the state data and the external data.
Still further, Grant (US20140156227A1) teaches methods and devices for determining a timestamp that represents a time a sensor sample was generated are described. In one aspect, a method includes: obtaining a sampling rate estimate for the sensor; determining an expected sample time based on the sampling rate estimate; detecting a sensor sample and assigning a reporting time to the detected sensor sample, the reporting time representing the time when the sensor sample was detected; and determining the timestamp for the sensor sample based on the expected sample time and the reporting time.



         determine a delay corresponding to the control signal; 
         determine that the delay rises above a delay threshold, wherein the delay has occurred in two or more control loops during a time period; 
          update a counter configured to keep track of a number of control loops where the delay is above the delay threshold among the two or more control loops during the time period; 
          determine that the counter has increased to a first number of control loops where the delay is above the delay threshold among the two or more control loops during the time period; 
          determine that the first number of control loops is greater than a threshold number of control loops; and 
          modify, based on determining that the first number of control loops is greater than the threshold number of control loops, the remote vehicle operation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661.  The examiner can normally be reached on Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667